Title: Orders and Instructions for Major General Israel Putnam, 29 March 1776
From: Washington, George
To: Putnam, Israel



[Cambridge, 29 March 1776]

As there are the best reasons to believe that the Enemys Fleet & Army which left Nantasket Road last Wednesday Evening are bound to N. Y. to endeavour to Possess that Important Post & if Possible Secure the Communication By Hudsons River to Canada. it must be Our Care to prevent them their Designs. To that End, I have Detach’d B. G. Heath with the whole Body of Riffle Men & five Battallions of the Conl Army by the Way of Norwich in Connct to New Y. These by an Express arrived Yesterday from G. Heath I have reason to believe are in N. Y. Six more Battallions under G. Sullivan March this morning by the same Route, & will I hope Arrive there in Eight or Ten days at furthest; The rest of the Army will immediately Follow in Divisions, leaving only a convenient Space between each Division to prevent confusion & want of Accomodation upon their March. You will no doubt make the best Dispatch in getting to N. Y. upon your Arrival there You will Assume the Command, & immediately proceed in continuing to Execute the plan proposed by M. G. Lee for Fortifying that City & securing the Passes of the E. & N. Rivers if upon consultation with the Bdrs General & Engineers any Alterations in that plan is thought Necessary you are at Liberty to make it cautiously Avoiding to Break too much upon his Main Design unless where it may be apparently necessary so to do & that by the General Voice & Opinion of the Gentn Above mention’d.
You will meet the Q. M. G. Col. M[ifflin] & Com[missary] G[eneral] at N. Y. as they are both men of Excellent Talents in their different Departments you will do well to give them all the Authority & Assistance they require, and Should a Council of War be necessary it is my direction they Assist at it.
Your Long Service and Experience will, better than any Particular directions at this Distance point out to you the Works most proper to be First rais’d & your Perseverance Activity &

Zeal will lead you, without my recommending it to Exert every Nerve to disappoint the Enemys Designs.
Devoutly Praying that the Power which has hitherto sustain’d the American Arms may continue to Bless them with his Divine Protection, I bid You Farewell. Given at H. Qrs in Cam[bridge] this 29th Mar. 1776.
